DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.

Response to Amendment
The amendment filed 21 March 2022 has been entered. Claims 1-5 and 7-20 remain pending in this application.  Claims 1, 6, and 17 have been amended.  

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 12, and 17, Applicant has only argued that none of the citations teaches any of the added features of the amended claims 1, 12, and 17 of the present application.  The amendment to claims 1, 12, and 17 is directed toward the 
The pending application illustrates in Figs. 1-4, and 6-8 various embodiments of the claimed probe card.  In all these embodiments, the optical fiber 107 appears to be extending from opening 101a of the frame 101.   Optical fiber 107 also appears to be connected to supporting member 102 which is attached to the frame 101. The prior art Hsu et al. US 2021/0055340 teaches in Figs. 3-4 light output element 131, which is an optical fiber, that extends from a hole 18 in the platform 19.  Light output element 131 is also connected to positioning element 133 which is attached to the platform 19.  As such, the prior art appears to demonstrate a fiber optic which is elongated from the frame and along the supporting member in the same manner as the pending application.  As such, Hsu is considered to teach the amended limitation as set forth in the rejection below.  
Regarding claim 3, Applicant has argued that the opening 150 of the membrane 102 of Wang et al. US 2020/0049737 does not surround any optical fiber and that the membrane 102 of Wang is not a dielectric.  As such, Applicant argues that analogy between the membrane 102 of Wang and the dielectric membrane of the claimed invention is not justified.  The Examiner respectfully disagrees for the following reasons.
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Hsu teaches in Figs. 3-4 a plurality of probes 11 which extend from an electrical detection substrate 16.  The electrical detection substrate includes a through hole 18 which surrounds the light element 131.  The rejection of claim 3 relies on Wang for teaching probe tips 108 extending from dielectric membrane 102 (see Wang para [0018] for dielectric membrane description).  The rejection further establishes that Wang teaches the membrane 102 with openings 150 for allowing photonic signals to pass.  The rejection states it would be obvious to modify the probe card taught by Hsu in view of Woodberry to have probes extend from a dielectric membrane disposed on a frame and along the supporting member as taught by Wang in order to utilize the membrane technology to achieve finer probe pitch for testing small scale circuits.  The rejection establishes that such a modification would result in the fiber taught by Hsu in view of Woodberry to protrude and be surrounding by the membrane taught by Wang.  
Regarding claims 2, 4, and 6-20, Applicant has relied on the same arguments as those presented with respect to claims 1 and 3.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11, 12, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2021/0055340 (Hsu) in view of Woodberry US 6,885,203 (Woodberry). 
Regarding claim 1, Hsu teaches (Figs. 3-4) a probe card (probe card shown in Fig. 3-4) comprising:
a frame (platform 19);
a supporting member (positioning element 133) disposed on and protruding from the frame (positioning element 133 is disposed on and protruding from platform 19);
an opening (through hole 18) extending through the frame and into the supporting member (through hole 18 extends through 133 and platform 19 such that light output element 131 is positioned in the hole);
an optical fiber (light output element 131 is fiber per claim 1) disposed along and protruding from the supporting member (light output element 131 protrudes from 133 as shown), wherein the optical fiber is elongated from the frame and along the supporting member (light output element 131 is a fiber optic per claim 1.  As such it is elongated and extends from hole 18 in the platform 19 and along the positioning element 133.  
a plurality of probes (probes 11 for electrical testing) protruding from the frame (platform 19) and disposed adjacent to the optical fiber (light output element 131).
Hsu does not explicitly teach wherein the optical fiber is a fiber array block (FAB).
Woodberry teaches the optical fiber is a fiber array block (see Fig. 5 and 14 – fiber optic block 70 includes plurality of fiber optic 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fiber taught by Hsu to be a fiber array block as taught by Woodberry in order to measure a plurality of different sized wafers by individually activating strands of the array as taught by Woodberry (see col. 10, lines 6-11). 
Regarding claim 2, Hsu teaches (Figs. 3-4) the probe card of Claim 1, wherein the optical fiber (light output element 131) is surrounded by the plurality of probes (probes 11 surround element 131).
Regarding claim 4, Hsu teaches (Figs. 3-4) the probe card of Claim 1, wherein the optical fiber (light output element 131) is disposed within the opening (through hole 18) or along a surface of the supporting member.
Regarding claim 5, Hsu teaches (Figs. 3-4) the probe card of Claim 1, wherein the optical fiber (light output element 131) is at least partially attached to the supporting member (light output element 131 is attached to positioning element 133).
Regarding claim 9, Hsu teaches (Figs. 3-4) the probe card of Claim 1, wherein the supporting member (positioning element 133) is spaced apart from the plurality of probes (probes 11 are spaced from element 133).
Regarding claim 11, Hsu in view of Woodberry teaches the probe card of Claim 1, but does not explicitly teach wherein the plurality of probes are electrically connected to a circuit board through a plurality of signal traces.
Hsu teaches in the embodiment of Fig. 5 wherein the plurality of probes (probes 11) are electrically connected to a circuit board (tester 20) through a plurality of signal traces (detection substrate 16 and connections to tester 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe system taught by Hsu in the embodiments of Fig. 3-4 in view of Woodberry to include a circuit board connected through a plurality of signal traces to the probes as taught by Hsu in the embodiment of Fig. 5.  One would be motivated to make such a modification in order to utilize various testing heads for testing specialized parameters as taught by Hsu in para [0026]
Regarding claim 12, Hsu teaches (Figs. 3-4) probing system comprising:
a probe card (detection substrate 16) including a frame (platform 19), a supporting member (positioning element 133) protruding from the frame (platform 19), an opening (through hole 18) extending through the frame (platform 18) and the supporting member (positioning element 133), an optical fiber (light element 131 is fiber per claim 1) disposed along and protruding from the supporting member (light output element 131 protrudes from positioning element 133) , and a plurality of probes (probes 11) protruding from the frame (probes 11 protrude from platform 19) and 
a chuck configured to support a device under test (DUT) (although not shown, wafer 12 is inherently supported on an element that is considered the chuck);
wherein the supporting member and the optical fiber are disposed above the chuck (positioning element 133 and light element 131 are positioned above the wafer 12 and therefore above the support for the wafer 12), 
wherein the optical fiber is elongated from the frame and along the supporting member (light output element 131 is a fiber optic per claim 1.  As such it is elongated and extends from hole 18 in the platform 19 and along the positioning element 133.  This appears analogous to the pending application in which Figs. 1-4 and 6-8 the fiber optical 107 extends from a hole 101a in the frame 101 and extends along the supporting member 102).
In the embodiment of Figs. 3-4, Hsu does not explicitly teach a circuit board, and wherein the optical fiber is a fiber array block (FAB). 
Hsu teaches in the embodiment of Fig. 5 wherein the plurality of probes (probes 11) are electrically connected to a circuit board (tester 20) through a plurality of signal traces (electrical connection between detection substrate 16 and tester 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe system taught by Hsu in the embodiments of Fig. 3-4 to include a circuit board connected through a plurality of signal traces to the probes as taught by Hsu in the embodiment of Fig. 5.  One would be 
Hsu in the embodiment of Figs. 3-4 in view of Hsu in the embodiment of Fig. 5 does not teach the optical fiber is a fiber array block (FAB).
Woodberry teaches the optical fiber is a fiber array block (see Fig. 5 and 14 – fiber optic block 70 includes plurality of fiber optic 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fiber taught by Hsu in the embodiment of Figs. 3-4 in view of Hsu in the embodiment of Fig. 5 to be a fiber array block as taught by Woodberry in order to measure different sized wafers by individually activating strands of the array as taught by Woodberry (see col. 10, lines 6-11). 
Regarding claim 14, Hsu teaches (Figs. 3-4) the probing system of Claim 12, wherein an end of the optical fiber (light element 131) is aligned with a corresponding coupler over the DUT (see para [0021] – grating of the wafer 12).
Regarding claim 15, Hsu teaches (Figs. 3-4) the probing system of Claim 12, further comprising a stage (portion of positioning element 133 holding the element 131) disposed within the opening (through hole 18) and configured to displace and orient the supporting member and the optical fiber (integrated controller 17 drives positioning element 133 and thus the stage holding the light element 131 to perform Z-axis displacement).
Regarding claim 16, Hsu teaches (Figs. 3-4) the probing system of Claim 12, wherein the supporting member is displaceable (positioning element 133 is controlled in the Z direction via integrated controller 17).

Hsu teaches in the embodiment of Fig. 5 a circuit board (tester 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe system taught by Hsu in the embodiments of Fig. 3-4 to include a circuit board as taught by Hsu in the embodiment of Fig. 5.  One would be motivated to make such a modification in order to utilize various testing heads for testing specialized parameters as taught by Hsu in para [0026].  Such a modification would result in the displacement of the supporting member relative to the circuit board.

Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2021/0055340 (Hsu) in view of Woodberry US 6,885,203 (Woodberry) and in further view of Wang et al. US 2020/0049737 (Wang).
Regarding claim 3, Hsu in view of Woodberry teaches the probe card of Claim 1, but does not explicitly teach wherein the plurality of probes are protruded from a dielectric membrane disposed on the frame and along the supporting member, and the optical fiber is surrounded by the dielectric membrane.
Wang teaches (Fig. 3) wherein the plurality of probes (see Fig. 3 — probe tips
108) are protruded from a dielectric membrane (see Fig. 3 — membrane 102) disposed on the frame (see Fig. 3 — 112) and along the supporting member (see Fig. 3 — probe body 114). Wang further teaches in Fig. 3 membrane with opening 150 for allowing photonic signals to pass.
It would have been obvious to one of ordinary skill in the art before the effective

Regarding claim 8, Hsu in view of Woodberry teaches the probe card of Claim 3, but does not teach wherein the dielectric membrane is at least partially attached to the supporting member. 
Wang teaches the dielectric membrane is at least partially attached to the supporting member (see Fig. 3 – membrane 102 is at least partially attached to PIB 112 and probe body 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe card taught by Hsu in view of Woodberry to include a dielectric membrane partially attached to the supporting member as taught by Wang in order to achieve a finer probe pitch for testing small scale circuits enabled by membrane probe technology.
Regarding claim 10, Hsu in view of Woodberry teaches (Figs. 3-4) the probe card of Claim 3, but does not teach wherein the dielectric membrane is flexible.
Wang teaches (Fig. 3) the dielectric membrane is flexible (see para [0018] – flexible membrane 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe card taught by Hsu in view of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2021/0055340 (Hsu) in view of Woodberry US 6,885,203 (Woodberry) and in further view of Mullen US 5,583,445 (Mullen).
Regarding claim 7, Hsu in view of Woodberry teaches the probe card of Claim 1, but does not teach wherein the supporting member is made of glass or ceramic.
Mullen teaches (Fig. 1) the supporting member is made of glass or ceramic (see Fig. 1 – glass plate 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting member taught by Hsu in view of Woodberry to be made of glass as taught by Mullen to allow for visual alignment as taught by Mullen. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2021/0055340 (Hsu) in view of Woodberry US 6,885,203 (Woodberry) and in further view of Piels et al. US 2021/0199691 (Piels).
Regarding claim 13, Hsu teaches (Figs. 3-4) the probing system of Claim 12, wherein the supporting member (positioning element 133) and the optical fiber (light element 131).
Hsu in view of Woodberry does not explicitly teach the supporting member and optical fiber are surrounded by and protrude from the circuit board.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hsu in view of Woodberry to include the supporting member to be surrounded by the circuit board as taught by Piels in order to interface the probe card with electrical test systems as is known in the art and taught by Piels (see para [0027]).  Such a modification would result in the optical fiber taught by Hsu in view of Woodberry to also be surrounded by and protrude from the circuit board.

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2021/0055340 (Hsu) in view of Piels et al. US 2021/0199691 (Piels) and in further view of Woodberry US 6,885,203 (Woodberry).
Regarding claim 17, Hsu teaches (Figs. 3-4) the probing method comprising: 
providing a probe card (detection substrate 16), a chuck (although not shown, support for wafer 12 considered the chuck) and the probe card (detection substrate 16), and a device under test (DUT) (wafer 12) on the chuck (support for DUT 12, not shown), wherein the probe card (detection substrate 16) includes a frame (platform 19), a supporting member (positioning element 133) protruding from the frame (platform 19), an opening (through hole 18) extending through the frame (platform 19) and the supporting member (positioning element 133), an optical fiber (optical element 131 is fiber per claim 1) disposed along and protruding from the supporting member (positioning element 133), and a plurality of probes (probes 11) protruding from the 
aligning an end portion (end portion of element 131 closest to wafer 12) of the optical fiber (element 131) with a coupler over the DUT (see para [0021] – grating of the wafer 12); 
wherein the optical fiber is elongated from the frame and along the supporting member (light output element 131 is a fiber optic per claim 1.  As such it is elongated and extends from hole 18 in the platform 19 and along the positioning element 133.  This appears analogous to the pending application in which Figs. 1-4 and 6-8 the fiber optical 107 extends from a hole 101a in the frame 101 and extends along the supporting member 102); and
probing a plurality of pads over the DUT by the plurality of probes (probes 11 contact pads of wafer 12).
Hsu does not explicitly teaches providing a circuit board, the probe card over the circuit board, a chuck under the circuit board, the frame mounted to the circuit board, wherein the optical fiber is a fiber array block (FAB).
Piels teaches (Fig. 4) providing a circuit board (see Fig. 4 – PCB 215), the probe card being over the circuit board (probe core 220 and frame 225 are mounted on PCB 215), a chuck under the circuit board (platform 107 as shown in Fig. 2 holding test device 205 is under PCB 215), the frame mounted to the circuit board (see Fig. 4 – frame 225 mounted on PCB 215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hsu to include 
Hsu in view of Piels does not explicitly teach wherein the optical fiber is a fiber array block (FAB).
Woodberry teaches the optical fiber is a fiber array block (see Fig. 5 and 14 – fiber optic block 70 includes plurality of fiber optic 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fiber taught by Hsu in view of Piels to be a fiber array block as taught by Woodberry in order to measure any size of wafer by individually activating strands of the array as taught by Woodberry (see col. 10, lines 6-11). 
Regarding claim 18, Hsu teaches (Figs. 3-4) the probing method of Claim 17, wherein the alignment includes moving or rotating the supporting member (positioning element 133) relative to the DUT (positioning element 133 is controlled in the Z direction via integrated controller 17).
Regarding claim 19, Hsu teaches (Figs. 3-4) the probing method of Claim 17, wherein the DUT (wafer 12) is probed by the plurality of probes (probes 11 probe wafer 12).
Hsu does not explicitly teach probing by moving the supporting member toward the DUT, or moving the chuck and the DUT toward the probe card.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hsu to include probing by moving the chuck and DUT toward the probe card as taught by Piels as not more than predictable use of prior art elements according to established functions.  Moving the chuck to performing testing is known in the art in order to facilitate changing and alignment of the DUT on the chuck for testing. 
Regarding claim 20, Hsu teaches (Figs. 3-4) the probing method of Claim 17, further comprising:
transmitting an optical signal to the DUT through the optical fiber (see para [0015-0016] – light output element 131 provide light for the optical measurement of the wafer 12); and
transmitting a response signal from the DUT to the plurality of probes in response to the optical signal (see para [0016] – electrical properties through the probes are collected during the optical measurement).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868